Case 7:19-cv-00143-O-BP Document 18 Filed 07/08/20                Page 1 of 1 PageID 1989



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

 MICHAEL JONES,                                §
                                               §
         Plaintiff,                            §
                                               §
 v.                                            §     Civil Action No. 7:19-cv-00143-O-BP
                                               §
 ANDREW M. SAUL, Commissioner of               §
 Social Security Administration,               §
                                               §
         Defendant.                            §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 17), issued on June 22, 2020. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court AFFIRMS the Commissioner of Social Security’s finding that

Plaintiff Michael Jones is not disabled.

        SO ORDERED on this 8th day of July, 2020.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                               1
